Exhibit 10.4

 

 

EDISON INTERNATIONAL

2008 EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

Effective

January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE

   1

ARTICLE 1 DEFINITIONS

   1

ARTICLE 2 PARTICIPATION

   5

ARTICLE 3 BENEFIT DETERMINATION AND VESTING

   5

3.1 Overview

   5

3.2 Benefit Features

   5

3.3 Benefit Computation

   6

3.4 Vesting

   7

3.5 Benefit of Former Executives

   7

ARTICLE 4 PAYMENT ELECTIONS

   8

4.1 Primary Payment Election

   8

4.2 Contingent Payment Elections

   9

4.3 Changes to Payment Elections

   10

4.4 Small Benefit Exception

   10

4.5 Six-Month Delay in Payment for Specified Employees

   10

ARTICLE 5 SURVIVOR BENEFITS

   10

5.1 Payment

   10

5.2 Benefit Computation

   11

ARTICLE 6 BENEFICIARY DESIGNATION

   11

ARTICLE 7 CONDITIONS RELATED TO BENEFITS

   11

7.1 Nonassignability

   11

7.2 Unforeseeable Emergency

   12

7.3 No Right to Assets

   12

7.4 Protective Provisions

   12

7.5 Constructive Receipt

   12

7.6 Withholding

   12

7.7 Incapacity

   13

ARTICLE 8 PLAN ADMINISTRATION

   13

8.1 Plan Interpretation

   13

8.2 Limited Liability

   13

ARTICLE 9 AMENDMENT OR TERMINATION OF PLAN

   13

9.1 Authority to Amend or Terminate

   13

9.2 Limitations

   13

 

-i-



--------------------------------------------------------------------------------

ARTICLE 10 CLAIMS AND REVIEW PROCEDURES

   14

10.1 Claims Procedure for Claims Other Than Due to Disability

   14

10.2 Claims Procedure for Claims Due to Disability

   14

10.3 Dispute Arbitration

   16

ARTICLE 11 MISCELLANEOUS

   17

11.1 Participation in Other Plans

   17

11.2 Relationship to Qualified Plan

   17

11.3 Forfeiture

   18

11.4 Successors

   18

11.5 Trust

   18

11.6 Employment Not Guaranteed

   18

11.7 Gender, Singular and Plural

   18

11.8 Captions

   18

11.9 Validity

   18

11.10 Waiver of Breach

   19

11.11 Applicable Law

   19

11.12 Notice

   19

11.13 ERISA Plan

   19

11.14 Statutes and Regulations

   19

 

-ii-



--------------------------------------------------------------------------------

EDISON INTERNATIONAL

2008 EXECUTIVE RETIREMENT PLAN

Effective January 1, 2008

PREAMBLE

The purpose of this Plan is to provide supplemental retirement benefits to
Participants and surviving spouses or other designated Beneficiaries of such
Participants.

This Plan applies to benefits that are earned, determined or vested after
December 31, 2004, and is designed to comply with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder. Benefits that were
earned, determined and vested as of December 31, 2004, shall be governed by the
Predecessor Plan.

ARTICLE 1

DEFINITIONS

Capitalized terms in the text of the Plan are defined as follows:

Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.

Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a “controlled group of corporations” within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
Executives in the Plan.

Beneficiary means the person or persons or entity designated as such in
accordance with Article 6 of the Plan.

Benefit Feature means one of the levels of benefit under the Plan as described
in Section 3.2(a).

Board means the Board of Directors of EIX.

Bonus means the dollar amount of bonus awarded by the Employer to the
Participant pursuant to the terms of the Executive Incentive Compensation Plan,
the 2007 Performance Incentive Plan or a successor plan governing annual
executive bonuses.



--------------------------------------------------------------------------------

Change in Control means a Change in Control of EIX as defined in the Severance
Plan.

Code means the Internal Revenue Code of 1986, as amended.

Contingent Event means the Participant’s death while employed by an Affiliate or
Separation from Service for other reasons if such event occurs prior to the
Participant’s Retirement.

Contingent Payment Election means an election regarding the time and form of
payment made or deemed made in accordance with Section 4.2.

Disability means the Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months or (ii) is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under a plan covering employees of the Employer.

EIX means Edison International.

Employer means the Affiliate employing the Participant.

ERISA means the Employee Retirement Income Security Act of 1974, as amended.

Executive means an employee of an Affiliate who is designated an Executive by
the CEO of that Affiliate or who is elected as a Vice President or officer of
higher rank by the board of that Affiliate or by the Board of EIX.

Executive Profit Sharing Credits mean the amounts the Employer would have
contributed to the Savings Plan if the Participant were not subject to Sections
415 and 401(a)(17) of the Code and if the Participant’s elective deferrals under
the EIX 2008 Executive Deferred Compensation Plan or predecessor or successor
plans governing nonqualified deferrals were included in the definition of
Earnings under the Savings Plan.

Participant means either (1) an employee of an Affiliate, who (i) is a U.S.
employee or an expatriate and is based and paid in the U.S.; (ii) has been
designated as an Executive by the Administrator, the Affiliate’s board or the
Affiliate’s CEO for purposes of the Plan; and (iii) qualifies as a member of the
“select group of management or highly compensated employees” under ERISA; or
(2) a person who has a vested benefit under the Plan by virtue of prior
employment as an Executive of an Affiliate, which vested benefit has not yet
been completely distributed.



--------------------------------------------------------------------------------

Payment Election means a Primary Payment Election or a Contingent Payment
Election.

Plan means the EIX 2008 Executive Retirement Plan.

Predecessor Plan means the Southern California Edison Company Executive
Retirement Plan.

Primary Payment Election means an election regarding the time and form of
payments made or deemed made in accordance with Section 4.1.

Profit Sharing means the programs under which some Affiliates have made profit
sharing or gain sharing contributions to the Savings Plan.

Qualified Plan means the Southern California Edison Company Retirement Plan, or
a successor plan, intended to qualify under Section 401(a) of the Code.

Retirement means Separation from Service upon attainment of at least age 55 with
at least 5 Years of Service.

Salary means the Participant’s basic pay from the Employer (excluding Bonuses,
special awards, commissions, severance pay, and other non-regular forms of
compensation) before reductions for deferrals under the Savings Plan or the EIX
2008 Executive Deferred Compensation Plan or predecessor or successor plans
governing deferral of salary.

Savings Plan means the Edison 401(k) Savings Plan.

Senior Officer means (i) the CEOs, Presidents, Executive Vice Presidents, Senior
Vice Presidents and elected Vice Presidents of EIX and its Affiliates and
(ii) any other Affiliate employee designated by the Administrator to be a Senior
Officer for purposes of the Plan.

Separation from Service occurs when a Participant dies, retires, or otherwise
has a termination of employment from the Employer that constitutes a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.

Severance Plan means the EIX 2008 Executive Severance Plan (or any similar
successor plan).

Similar Plan means a plan required to be aggregated with this Plan under
Treasury Regulation Section 1.409A-1(c)(2)(i)(A).

 



--------------------------------------------------------------------------------

Specified Employee means a Participant who is designated as an elected Vice
President or above by the Administrator, using the identification date and
methods determined by the Administrator.

Termination of Employment means the voluntary or involuntary Separation from
Service for any reason other than Retirement, Disability or death.

Total Compensation means (i) for Participants not eligible for Benefit Feature
(iii), the monthly average Salary based on the Participant’s 36 highest
consecutive months of Salary, and (ii) for Participants eligible for Benefit
Feature (iii), the monthly average Salary plus Bonus based on the 36 consecutive
months in which the Participant had the highest combination of Salary and Bonus.
The 36 months need not be consecutive for individuals who were Participants in
the Predecessor Plan and eligible for Benefit Feature (iii) before January 1,
2008. For purposes of determining the highest 36 months for Participants
eligible for Benefit Feature (iii), each of the Participant’s annual Bonuses
will be spread evenly over the months worked in the years in which the Bonuses
were earned. If a vested individual terminates prior to Retirement and was no
longer a designated Executive at the time employment was terminated, the Plan
benefit described in Section 3.3(a) will be based on the Participant’s Total
Compensation and service determined as of the last date of the Participant’s
status as a designated Executive.

Unforeseeable Emergency means a severe financial hardship to the Participant or
the Participant’s Beneficiary after the Participant’s death resulting from an
illness or accident of the Participant, the Participant’s Beneficiary, or the
Participant’s or Beneficiary’s (after the death of the Participant) spouse or
dependent (as defined in Code Section 152, without regard to Section 152(b)(1),
(b)(2) and (d)(1)(B)); loss of the Participant’s property or the Beneficiary’s
property (after the Participant’s death) due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s or Beneficiary’s (after the Participant’s death)
control.

Valuation Date means the date as of which the Participant’s benefit will be
calculated, and is the first day of the month following the month in which the
final day of employment falls prior to Separation from Service, except that if
the Participant’s Separation from Service is a Termination of Employment, the
Valuation Date is the later of (1) the first day of the month of the
Participant’s 55th birthday or (2) the first day of the month following the
month in which the Participant’s final day of employment occurs prior to
Termination of Employment.

Year of Service means a calendar year in which the Participant is credited with
1,000 or more hours of service with an Affiliate determined in accordance with
the terms of the Qualified Plan.



--------------------------------------------------------------------------------

ARTICLE 2

PARTICIPATION

Individuals are eligible to participate in the Plan when they become Senior
Officers or are designated as Executives by the Affiliate’s board or the
Affiliate’s CEO for purposes of this Plan. Participation in the Plan will
continue as long as the individual remains a Senior Officer or a designated
Executive (subject to any applicable Plan restrictions) or has a vested benefit
under the Plan that has not been completely paid out.

ARTICLE 3

BENEFIT DETERMINATION AND VESTING

3.1 Overview

Benefits under the Plan will be payable with respect to any vested Participant
following Retirement to the extent a benefit under the Plan is determined to
exist by calculations as provided under Section 3.3(a).

3.2 Benefit Features

(a) The Plan provides a supplemental retirement benefit calculated in accordance
with Section 3.3 below. The Plan incorporates the following Benefit Features:

 

  (i) Recognition of the amount of Salary that is not recognized for purposes of
calculating benefits under the Qualified Plan or Profit Sharing contributions to
the Savings Plan due to limits imposed by the Code under Sections 415(b) or
401(a)(17).

 

  (ii) Recognition of deferred Salary that is not recognized for purposes of
calculating benefits under the Qualified Plan or Profit Sharing contributions to
the Savings Plan.

 

  (iii) Recognition of Bonuses that are not recognized for purposes of
calculating benefits under the Qualified Plan.

(b) Senior Officers are eligible for all three Benefit Features. Other
Participants are eligible for Benefit Features (i) and (ii) only.

(c) Participants in the Predecessor Plan on December 31, 1994 and Participants
who were CEOs, Presidents, Executive Vice Presidents or Senior Vice Presidents
of EIX or its Affiliates or elected Vice Presidents of EIX, Southern California
Edison Company or Edison Capital prior to January 1, 2006, are also eligible for
all three Benefit Features and an additional 0.75% benefit accrual for each Year
of Service up to ten Years of Service, unless they were participants in the
Predecessor Plan on December 31, 1992 and elected not to participate in the
Executive Disability and Survivor Benefit Program,



--------------------------------------------------------------------------------

in which case they are eligible for all three Benefit Features but not for the
additional 0.75% benefit accrual.

(d) Notwithstanding the above, elected Vice Presidents of Edison Mission Energy,
Edison Mission Marketing and Trading, and Midwest Generation whose Separation
from Service occurred prior to January 1, 2006, are eligible for Benefit
Features (i) and (ii) only.

3.3 Benefit Computation

(a) EIX will calculate at the time of a Participant’s Separation from Service
the amount of any annuity payable under the Plan. The annuity payable under this
Plan will be the greater of (1) the annuity calculated pursuant to
Section 3.3(b), reduced by (i) the amount of the annuity (unreduced for a
contingent annuitant) payable to the Participant under the terms of the
Qualified Plan, or other Affiliate defined benefit plan, after taking into
account any applicable restrictions or limitations as to such payments required
by the Code or other applicable law or the terms of the Qualified Plan, or other
applicable Affiliate defined benefit plan; (ii) the actuarial single life
annuity value, as defined in the Qualified Plan, of the Participant’s Profit
Sharing Account under the Savings Plan, or a successor plan; and (iii) the
portion of the Participant’s Social Security benefit specified in the Qualified
Plan or (2) the actuarial single life annuity value of the notional account
derived from any Executive Profit Sharing Credits allocated to the Participant
plus earnings thereon.

(b) The Participant’s Total Compensation will be used to calculate the annuity
benefit based on the “Supplemental A” formula set forth in Section 4.02(a) of
the Qualified Plan, including Subsection (1) but excluding Subsection (2), and
Section 4.12(b) of the Qualified Plan, and also, in the case of Separation from
Service due to Disability, Exhibit B of the Qualified Plan, or, in the case of
Termination of Employment, Exhibit G of the Qualified Plan, notwithstanding the
Participant’s eligibility for such benefits under the terms of the Qualified
Plan. If the final Bonus is determined after benefits under the Plan are paid or
commenced, the benefit will be recalculated from inception and a one-time
adjustment will be made to true-up payments already made, and future payments,
if any, will be adjusted accordingly.

(c) If a Participant is entitled to benefits under the Severance Plan or any
similar successor plan as in effect upon the Participant’s Separation from
Service, and has satisfied all conditions for such benefits, then an additional
Year of Service credit (in the case of a Qualifying Termination Event associated
with a Change in Control as defined in the Severance Plan, two years for Senior
Vice Presidents and Presidents and other officers designated by the CEO of EIX
to be in Executive Compensation Band D or above, but three years for the Chief
Executive Officer of EIX, Southern California Edison Company, or Edison Mission
Group, or the General Counsel or Chief Financial Officer of EIX) and an
additional year of age (in the case of a Qualifying Termination Event associated
with a Change in Control as defined in the Severance Plan, two years for Senior
Vice Presidents and Presidents and other officers designated by the CEO of EIX
to be in Executive Compensation Band D or above, but three years for the Chief



--------------------------------------------------------------------------------

Executive Officer of EIX, Southern California Edison Company, or Edison Mission
Group, or the General Counsel or Chief Financial Officer of EIX) shall be
included for purposes of the benefit calculation under Section 3.3(b), including
in applying the benefit formula under the Qualified Plan for grandfathered
employees who are not yet age 55 but who have 68 points. The value added to the
Plan benefit by this severance enhancement shall be the difference between the
gross benefit calculated as described in Section 3.3(b) but with the additional
age and service credits, before any reduction for benefits under other plans
pursuant to Section 3.3(a), and the unenhanced gross benefit calculated under
Section 3.3(b).

(d) Participants who are also eligible for Profit Sharing may receive Executive
Profit Sharing Credits. If any Profit Sharing contribution is reduced because a
portion of the Participant’s Salary is excluded either because of nonqualified
Salary deferrals or the limits imposed by Sections 415 and 401(a)(17) of the
Code, the amount by which the contribution was reduced will be credited to a
notional Executive Profit Sharing Credit account under the Plan as of the date
of the Profit Sharing contribution. Amounts in this notional account will earn
notional interest at the rates in effect for cash balance interest credits in
the Qualified Plan, credited daily and compounded annually. The resulting
notional Executive Profit Sharing Credit amount will be taken into account in
calculating the Plan benefit as described in Section 3.3(a).

(e) The lump sum value as of the Valuation Date will be actuarially determined
as the present value of the Participant’s annuity benefit under the Plan as of
that date, using the discount rate and mortality table then in effect for lump
sum determination in the Qualified Plan, except that the lump sum value may not
be less than the value of the notional Executive Profit Sharing Credit account
balance as of that date. If the effective election is for a form of payment
other than a life annuity, a notional account will be established as the Plan
Benefit as of the Valuation Date, with an initial value equal to the lump sum
value. The account will be credited with interest at the interest crediting
rates in effect for the Qualified Plan until the account has been fully paid out
according to the terms of the Plan and the Participant’s Payment Election.

3.4 Vesting

The right to receive benefits under the Plan will vest (i) when the Participant
has completed five Years of Service with an Affiliate, (ii) upon the
Participant’s Disability while employed with an Affiliate, (iii) upon the
Participant’s death while employed with an Affiliate, or (iv) upon the
Participant’s Separation from Service if the Participant is entitled to benefits
under the Severance Plan and has satisfied all conditions for such benefits.

3.5 Benefit of Former Executives

A vested Participant who remains employed with an Affiliate until Retirement but
is no longer a designated Executive will retain a benefit in the Plan based on
the Participant’s Total Compensation and service determined as of the last date
of the Participant’s eligible status and reduced by the amounts specified in
Section 3.3(a) determined upon the Participant’s Retirement.



--------------------------------------------------------------------------------

ARTICLE 4

PAYMENT ELECTIONS

4.1 Primary Payment Election

Each year, a Participant may make a Primary Payment Election specifying the
payment schedule for the benefits to be accrued in the following Plan Year by
submitting an election to the Administrator in such time and manner established
by the Administrator. The election made in one year shall apply for subsequent
years unless prior to a subsequent year the Participant submits a new payment
election for the subsequent year. The choices available for a Primary Payment
Election (except for Participants who commenced payment of Plan benefits in 2007
or earlier) are as follows:

(a) Joint and survivor life annuity commencing upon Retirement; or

(b) Contingent life annuity commencing upon Retirement; or

(c) Monthly installments following Retirement for 60 to 180 months commencing on
(i) the first day of a specified month and year that may be no later than the
month and year in which the Participant attains age 75 (if the Participant has
not had a Separation from Service by such specified date, payments will commence
upon the Participant’s Retirement); (ii) the Participant’s Retirement; or
(iii) the first day of the month that is a specified number of months following
the Participant’s Retirement; or

(d) A single lump sum following Retirement payable upon (i) the first day of a
specified month and year that may be no later than the month and year in which
the Participant attains age 75 (if the Participant has not had a Separation from
Service by such specified date, payment will be made upon the Participant’s
Retirement); (ii) the Participant’s Retirement; or (iii) the first day of the
month that is a specified number of months following the Participant’s
Retirement; or

(e) Two to ten annual or semi-annual (twice yearly) installments following
Retirement commencing upon (i) the first day of a specified month and year that
may be no later than the month and year in which the Participant attains age 75
(if the Participant has not had a Separation from Service by such specified
date, payments will commence upon the Participant’s Retirement); (ii) the
Participant’s Retirement; or (iii) the first day of the month that is a
specified number of months following the Participant’s Retirement; or

(f) Any combination of the choices listed in (c), (d) and (e).

Lump sum payments or initial installment or annuity payments will be made within
30 days of the scheduled dates (or within 30 days following the date that is six
months after the Participant’s Separation from Service (or, if earlier, 30 days
after the Participant’s death) if such delay is required pursuant to
Section 4.5), and interest will be added to the payment amount for the days
elapsed between the scheduled payment date and the actual date of payment.



--------------------------------------------------------------------------------

If paid in installments, the installments will be paid in amounts that will
amortize the balance with interest credited at the interest crediting rates in
effect for the Qualified Plan over the period of time benefits are to be paid.
For purposes of calculating installments, the account will be valued as of the
Valuation Date and subsequently as of December 31 each year with installments
adjusted for the next calendar year according to procedures established by the
Administrator. Notwithstanding anything herein to the contrary, distribution in
installments shall be treated as a single payment as of the date of the initial
installment for purposes of Section 409A of the Code.

If no Primary Payment Election has been made, the Primary Payment Election shall
be deemed to be a joint and survivor annuity commencing upon the Participant’s
Retirement.

4.2 Contingent Payment Elections

Each year, a Participant may make Contingent Payment Elections for each of the
Contingent Events of (1) the Participant’s death while employed by an Affiliate,
(2) Separation from Service because of Disability, and (3) Termination of
Employment for the benefits to be accrued in the following Plan Year, which
election will take effect upon the first Contingent Event that occurs before the
Participant’s Retirement, by submitting an election to the Administrator in such
time and manner established by the Administrator. The choices available for the
Contingent Payment Elections are those specified in Section 4.1 except that the
references to Retirement shall instead be the applicable Contingent Event if the
event is death or Separation from Service due to Disability or the month of the
Participant’s 55th birthday (or, if later, Termination of Employment) if the
Contingent Event is Termination of Employment. The election made in one year
shall apply for subsequent years unless prior to a subsequent year the
Participant submits a new Payment Election for the subsequent year.

If the Participant has made no Contingent Payment Election and a Contingent
Event occurs prior to Retirement, the Administrator will pay the benefit as
specified in the Participant’s Primary Payment Election, except that payments
scheduled for payment or commencement of payment “upon Retirement” will be paid
or commence on the first day of the month following the date of the Contingent
Event if the Contingent Event is the Participant’s death or Separation from
Service due to Disability, but will be the first day of the month of the
Participant’s 55th birthday (or, if later, Termination of Employment) if the
Contingent Event is Termination of Employment. If a Separation from Service
occurs for reasons other than Retirement and the Participant has made neither a
Primary Payment Election nor a Contingent Payment Election and a Contingent
Event occurs, the Payment Election shall be deemed to be a joint and survivor
life annuity payable on the first day of the month following the date of the
Contingent Event if the Contingent Event is the Participant’s death or
Separation from Service due to Disability, but payable on the first day of the
month of the Participant’s 55th birthday (or, if later, the first day of the
month following the month in which the



--------------------------------------------------------------------------------

Participant’s final day of employment occurs prior to Termination of Employment)
if the Contingent Event is Termination of Employment.

4.3 Changes to Payment Elections

Participants may change a Primary Payment Election or Contingent Payment
Election, including a deemed Payment Election, by submitting a new written
Payment Election to the Administrator, subject to the following conditions:
(1) the new Payment Election shall not be effective unless made at least twelve
months before the payment or commencement date scheduled under the prior Payment
Election, (2) the new Payment Election must defer a lump sum payment or
commencement of installment or life annuity payments for a period of at least
five years from the date that the lump sum would have been paid or installment
or life annuity payments would have commenced under the prior Payment Election
and (3) the election shall not be effective until twelve months after it is
filed with the Administrator. If at the time a new Payment Election is filed the
Administrator determines that imposition of the five-year delay would require
that a Participant’s payments begin after he or she has attained age 75, then
the Participant will not be permitted to make a new Payment Election. The
payment schedules available under a new Payment Election are those specified in
Sections 4.1 and 4.2 (as applicable), subject to the conditions specified in
this paragraph.

4.4 Small Benefit Exception

Notwithstanding the foregoing, the Administrator may, in its sole discretion,
pay the benefits in a single lump sum if the sum of all benefits payable to the
Participant under this Plan and all Similar Plans is less than or equal to the
applicable dollar amount under Section 402(g)(1)(B) of the Code.

4.5 Six-Month Delay in Payment for Specified Employees

Notwithstanding anything herein to the contrary, in the event that a Participant
who is a Specified Employee is entitled to a distribution from the Plan due to
the Participant’s Separation from Service, the lump sum payment or the
commencement of installment or life annuity payments, as the case may be, shall
not occur before the date that is the earlier of (1) six months following the
Participant’s Separation from Service for reasons other than death or (2) the
Participant’s death.

ARTICLE 5

SURVIVOR BENEFITS

5.1 Payment

Following the Participant’s death, payment of the benefit will be made to the
Participant’s Beneficiary or Beneficiaries according to the payment schedule
elected or deemed elected according to Article 4.



--------------------------------------------------------------------------------

5.2 Benefit Computation

In addition, if the applicable Payment Election or deemed Payment Election is
for a joint and survivor life annuity, the survivor benefit is 50% of the
Participant’s annuity amount, payable only to the spouse married to the
Participant at the earlier of the commencement of Plan benefit payments to the
Participant or the Participant’s death, but actuarially reduced if that spouse
is more than five years younger than the Participant. If the election is for a
contingent life annuity, the survivor benefit will be as elected. The survivor
benefit associated with a life annuity will be calculated in a manner consistent
with the survivor benefit provisions of the Qualified Plan except that this Plan
will govern where its provisions under Section 3.3 are inconsistent with those
of the Qualified Plan. If the effective election is for a form of payment other
than a life annuity, the annuity value will be calculated as specified above and
converted to a lump sum according to the provisions in Section 3.3(e).

ARTICLE 6

BENEFICIARY DESIGNATION

The Participant will have the right, at any time, to designate any person or
persons or entity as Beneficiary (both primary and contingent) to whom payment
under the Plan will be made in the event of the Participant’s death. The
Beneficiary designation will be effective when it is submitted in writing to the
Administrator during the Participant’s lifetime on a form prescribed by the
Administrator.

The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary, and unless in the case of marriage the
Participant’s new spouse has previously been designated as Beneficiary. The
spouse of a married Participant must consent in writing to any designation of a
Beneficiary other than the spouse.

If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant, then the Administrator will direct the distribution
of the benefits to the Participant’s estate. If a primary Beneficiary dies after
the Participant’s death but prior to completion of the distribution of benefits
under this Plan, and no contingent Beneficiary has been designated by the
Participant, any remaining payments will be made to the primary Beneficiary’s
Beneficiary, if one has been designated, or to the Beneficiary’s estate.

ARTICLE 7

CONDITIONS RELATED TO BENEFITS

7.1 Nonassignability

The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner



--------------------------------------------------------------------------------

whatsoever. These benefits will be exempt from the claims of creditors of any
Participant or other claimants and from all orders, decrees, levies, garnishment
or executions against any Participant to the fullest extent allowed by law.
Notwithstanding the foregoing, the benefit payable to a Participant may be
assigned in full or in part, pursuant to a domestic relations order of a court
of competent jurisdiction.

7.2 Unforeseeable Emergency

A Retired Participant, a Participant who has a Disability, a Participant who is
age 55 or older or a Participant’s Beneficiary following the Participant’s
death, may submit a hardship distribution request to the Administrator in
writing setting forth the reasons for the request. The Administrator will have
the sole authority to approve or deny such requests. Upon a finding that the
Participant or the Beneficiary has suffered an Unforeseeable Emergency, the
Administrator may in its discretion, permit the Participant to accelerate
distributions of benefits under the Plan in the amount reasonably necessary to
alleviate the Unforeseeable Emergency.

7.3 No Right to Assets

The benefits paid under the Plan will be paid from the general funds of the
Employer, and the Participant and any Beneficiary will be no more than unsecured
general creditors of the Employer with no special or prior right to any assets
of the Employer for payment of any obligations hereunder. Neither the
Participant nor the Beneficiary will have a claim to benefits from any other
Affiliate.

7.4 Protective Provisions

The Participant will cooperate with the Administrator by furnishing any and all
information requested by the Administrator, in order to facilitate the payment
of benefits hereunder, taking such physical examinations as the Administrator
may deem necessary and signing such consents to insure or taking such other
actions as may be requested by the Administrator. If the Participant refuses to
cooperate, the Administrator and the Employer will have no further obligation to
the Participant under the Plan.

7.5 Constructive Receipt

Notwithstanding anything to the contrary in this Plan, in the event the
Administrator determines that amounts deferred under the Plan have been
constructively received by a Participant and must be recognized as income for
federal income tax purposes, distribution of the amounts included in a
Participant’s income will be made to such Participant. The determination of the
Administrator under this Section 7.5 will be binding and conclusive.

7.6 Withholding

The Participant or the Beneficiary will make appropriate arrangements with the
Administrator for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the accrual or payment of benefits under the Plan. If no other
arrangements are made, the



--------------------------------------------------------------------------------

Administrator may provide, at its discretion, for such withholding and tax
payments as may be required.

7.7 Incapacity

If any person entitled to payments under this Plan is, in the opinion of the
Administrator or its designee, incapacitated and unable to use such payments in
his or her own best interest, the Administrator or its designee may direct that
payments (or any portion) be made to that person’s legal guardian or
conservator, or that person’s spouse, as an alternative to payment to the person
unable to use the payments. The Administrator or its designee will have no
obligation to supervise the use of such payments, and court-appointed
guardianship or conservatorship may be required.

ARTICLE 8

PLAN ADMINISTRATION

8.1 Plan Interpretation

The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. All decisions of the Administrator will be final and
binding.

8.2 Limited Liability

Neither the Administrator, nor any of its members or designees, will be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan.

ARTICLE 9

AMENDMENT OR TERMINATION OF PLAN

9.1 Authority to Amend or Terminate

The Administrator will have full power and authority to prospectively modify or
terminate this Plan, and the Administrator’s interpretations, constructions and
actions, including any determination of the Participant’s account or benefits,
or the amount or recipient of the payment to be made, will be binding and
conclusive on all persons for all purposes. Absent the consent of the
Participant, however, the Administrator will in no event have any authority to
modify this section. However, no such amendment or termination will apply to any
person who has then qualified for or is receiving benefits under this Plan.

9.2 Limitations

In the event of Plan amendment or termination which has the effect of
eliminating or reducing a benefit under the Plan, the benefit payable on account
of a retired Participant or Beneficiary will not be impaired, and the benefits
of other Participants will



--------------------------------------------------------------------------------

not be less than the benefit to which each such Participant would have been
entitled if he or she had retired immediately prior to such amendment or
termination.

ARTICLE 10

CLAIMS AND REVIEW PROCEDURES

10.1 Claims Procedure for Claims Other Than Due to Disability

(a) Except for claims due to Disability, the Administrator will notify a
Participant or his or her Beneficiary (or person submitting a claim on behalf of
the Participant or Beneficiary) (a “claimant”) in writing, within 90 days after
his or her written application for benefits, of his or her eligibility or
noneligibility for benefits under the Plan. If the Administrator determines that
a claimant is not eligible for benefits or full benefits, the notice will set
forth (1) the specific reasons for the denial, (2) a specific reference to the
provisions of the Plan on which the denial is based, (3) a description of any
additional information or material necessary for the claimant to perfect his or
her claim, and a description of why it is needed, and (4) an explanation of the
Plan’s claims review procedure and other appropriate information as to the steps
to be taken if the claimant wishes to have the claim reviewed. If the
Administrator determines that there are special circumstances requiring
additional time to make a decision, the Administrator will notify the claimant
of the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional 90-day period.

(b) If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the claimant and the specific provisions
of the Plan on which the decision is based. If, because of the need for a
hearing, the 60-day period is not sufficient, the decision may be deferred for
up to another 60-day period at the election of the Administrator, but notice of
this deferral will be given to the claimant. In the event of the death of the
Participant, the same procedures will apply to the Participant’s Beneficiaries.

10.2 Claims Procedure for Claims Due to Disability

(a) Within a reasonable period of time, but not later than 45 days after receipt
of a claim due to Disability, the Administrator or its delegate shall notify the
claimant of any adverse benefit determination on the claim, unless circumstances
beyond the Plan’s



--------------------------------------------------------------------------------

control require an extension of time for processing the claim. In no event may
the extension period exceed 30 days from the end of the initial 45-day period.
If an extension is necessary, the Administrator or its delegate shall provide
the claimant with a written notice to this effect prior to the expiration of the
initial 45-day period. The notice shall describe the circumstances requiring the
extension and the date by which the Administrator or its delegate expects to
render a determination on the claim. If, prior to the end of the first 30-day
extension period, the Administrator or its delegate determines that, due to
circumstances beyond the control of the Plan, a decision cannot be rendered
within that extension period, the period for making the determination may be
extended for an additional 30 days, so long as the Administrator or its delegate
notifies the claimant, prior to the expiration of the first 30-day extension
period, of the circumstances requiring the extension and the date as of which
the Administrator or its delegate expects to render a decision. This notice of
extension shall specifically describe the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues, and that the
claimant has at least 45 days within which to provide the specified information.

(b) In the case of an adverse benefit determination, the Administrator or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary; (iv) a description of the Plan’s claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with this Section 10.2; (v) if an internal rule, guideline, protocol
or similar criterion (“internal standard”) was relied upon in making the
determination, a copy of the internal standard shall be provided to the claimant
free of charge upon request; and (vi) if the determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, an
explanation of the scientific or clinical judgment for the determination or a
statement that such explanation shall be provided free of charge upon request.

(c) If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 180 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 45 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
45-day period, stating specifically the basis of its decision, written in a



--------------------------------------------------------------------------------

manner calculated to be understood by the claimant and including the information
described in Section 10.2(b) above. If, because of the need for a hearing, the
45-day period is not sufficient, the decision may be deferred for up to another
45-day period at the election of the Administrator, but notice of this deferral
will be given to the claimant. In the event of the death of the Participant, the
same procedures will apply to the Participant’s Beneficiaries.

10.3 Dispute Arbitration

Notwithstanding the foregoing, because it is agreed that time will be of the
essence in determining whether any payments are due to a claimant under this
Plan, a claimant may, if he or she desires, submit any claim for payment under
this Plan to arbitration. This right to select arbitration will be solely that
of the claimant and the claimant may decide whether or not to arbitrate in his
or her discretion. The “right to select arbitration” is not mandatory on the
claimant, and the claimant may choose in lieu thereof to bring an action in an
appropriate civil court. Once an arbitration is commenced, however, it may not
be discontinued without the mutual consent of both parties to the arbitration.
During the lifetime of the Participant only he or she can use the arbitration
procedure set forth in this section.

Any claim for arbitration may be submitted as follows: if a claimant has
submitted a request to be paid under this Plan and the claim is finally denied
by the Administrator in whole or in part, such claim may be filed in writing
with an arbitrator of the claimant’s choice who is selected by the method
described in the next four sentences. The first step of the selection will
consist of the claimant submitting a list of five potential arbitrators to the
Administrator. Each of the five arbitrators must be either (1) a member of the
National Academy of Arbitrators located in the State of California or (2) a
retired California Superior Court or Appellate Court judge. Within one week
after receipt of the list, the Administrator will select one of the five
arbitrators as the arbitrator for the dispute in question. If the Administrator
fails to select an arbitrator within one week after receipt of the list, the
claimant will then designate one of the five arbitrators for the dispute in
question.

The arbitration hearing will be held within seven days (or as soon thereafter as
possible) after the picking of the arbitrator. No continuance of said hearing
will be allowed without the mutual consent of the claimant and the
Administrator. Absence from or nonparticipation at the hearing by either party
will not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator’s discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.

The arbitrator’s award will be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing.

In the event the arbitrator finds that the Administrator or the Employer has
breached this Plan, he or she will order the Employer to pay to the claimant
within two business



--------------------------------------------------------------------------------

days after the decision is rendered the amount then due the claimant, plus,
notwithstanding anything to the contrary in this Plan, an additional amount
equal to 20% of the amount actually in dispute. This additional amount will
constitute an additional benefit under this Plan. The award of the arbitrator
will be final and binding upon the parties.

The award may be enforced in any appropriate court as soon as possible after its
rendition. The Administrator will be considered the prevailing party in a
dispute if the arbitrator determines (1) that neither the Administrator nor the
Employer has breached this Plan and (2) the claim by the claimant was not made
in good faith. Otherwise, the claimant will be considered the prevailing party.
In the event that the Administrator is the prevailing party, the fee of the
arbitrator and all necessary expenses of the hearing (excluding any attorneys’
fees incurred by the Administrator) including the fees of a stenographic
reporter, if employed, will be paid by the losing party. In the event that the
claimant is the prevailing party, the fee of the arbitrator and all necessary
expenses of the hearing (including all attorneys’ fees incurred by the claimant
in pursuing his or her claim and the fees of a stenographic reporter, if
employed) will be paid by the Administrator.

Notwithstanding the foregoing, if the claim is for Disability benefits, the
following rules apply: (1) the Administrator will not assert that a claimant has
failed to exhaust administrative remedies if the claimant does not submit to
arbitration, (2) any applicable statute of limitations or other similar defense
is tolled during the time the arbitration is pending, (3) the claimant may only
submit to arbitration after exhausting the claims procedures described above,
and (4) no fees or costs will be imposed on the claimant as part of the
arbitration (other than the claimant’s attorneys’ fees).

ARTICLE 11

MISCELLANEOUS

11.1 Participation in Other Plans

The Participant will continue to be entitled to participate in all employee
benefit programs of the Employer as may, from time to time, be in effect.
However, Total Compensation includable under this Plan will be deemed Salary or
other compensation to the Participant for the purpose of computing benefits
under this Plan only, and will be used only under this Plan to calculate those
benefits to which the Participant would otherwise be entitled under the
Qualified Plan if such Total Compensation could have been included in the
determination of benefits under that Plan.

11.2 Relationship to Qualified Plan

This Plan will to the full extent possible under currently applicable law be
administered in accordance with, and where practicable according to the terms of
the Qualified Plan. Notwithstanding the foregoing, the terms of this Plan shall
control benefits payable under this Plan whenever the terms of the Qualified
Plan differ from this Plan.

 



--------------------------------------------------------------------------------

11.3 Forfeiture

The payments to be made pursuant to the Plan require the Participant, for so
long as the Participant remains in the active employ of the Employer, to devote
substantially all of his or her time, skill, diligence and attention to the
business of the Employer and not to actively engage, either directly or
indirectly, in any business or other activity adverse to the best interests of
the business of the Employer. In addition, the Participant will remain available
during Retirement for consultation in any matter related to the affairs of the
Employer. Any breach of these conditions will result in complete forfeiture of
any further benefits under the Plan. If the Participant will fail to observe any
of the above conditions, or if he or she will be discharged by the Employer for
malfeasance or willful neglect of duty, then in any of said events, the payments
under this Plan will not be paid, and EIX and the Employer will have no further
liability therefor.

11.4 Successors

The rights and obligations of each Employer under the Plan will inure to the
benefit of, and will be binding upon, the successors and assigns of the
Employer.

11.5 Trust

The Employers will be responsible for the payment of all benefits under the
Plan. At their discretion, the Employers may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. The
trust or trusts may be irrevocable, but an Employer’s share of the assets
thereof will be subject to the claims of the Employer’s creditors. Benefits paid
to the Participant from any such trust will be considered paid by the Employer
for purposes of meeting the obligations of the Employer under the Plan.

11.6 Employment Not Guaranteed

Nothing contained in the Plan nor any action taken hereunder will be construed
as a contract of employment or as giving any Participant any right to continue
in employment with the Employer or any other Affiliate.

11.7 Gender, Singular and Plural

All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.

11.8 Captions

The captions of the articles and sections of the Plan are for convenience only
and will not control or affect the meaning or construction of any of its
provisions.

11.9 Validity

If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.



--------------------------------------------------------------------------------

11.10 Waiver of Breach

The waiver by EIX or the Administrator of any breach of any provision of the
Plan by the Participant will not operate or be construed as a waiver of any
subsequent breach by the Participant.

11.11 Applicable Law

The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.

11.12 Notice

Any notice or filing required or permitted to be given to the Administrator
under the Plan will be sufficient if in writing and hand-delivered, or sent by
first class mail to the principal office of EIX, directed to the attention of
the Administrator. The notice will be deemed given as of the date of delivery,
or, if delivery is made by mail, as of the date shown on the postmark.

11.13 ERISA Plan

The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for “a select group of management or highly
compensated employees” within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA. EIX is the
named fiduciary.

11.14 Statutes and Regulations

Any reference to a statute or regulation herein shall include any successor to
such statute or regulation.

IN WITNESS WHEREOF, EIX has adopted this Plan effective the 1st day of January,
2008.

 

EDISON INTERNATIONAL

/s/ Diane L. Featherstone

Diane L. Featherstone, Senior Vice President

Dated: 

   